George Cochran Doub: (Inaudible) 1924 authorize (Inaudible) Department of Agriculture which comprehends the prior service to enter into cooperative agreements with the States providing for fire protection. These complaints allege that this area involved here was covered by such a cooperative agreement to claim the United States and the State of Washington under which pursuant to this Federal Act, the United States agreed to provide fire protection for all state and private lands within the area. I emphasize that for two reasons, one, it manifest that the United States was not acting here merely as a private property owner, harvesting timber for profit as in the case of these plaintiffs. It was administering and acting in fighting this fire under the authority of the State of Washington as well as this Federal Act which authorize it. And the -- this cooperative agreement which is referred to in the complaint and which we filed with the clerk, explicitly provides that the personnel of the fire service are -- are clothed with the duties and privileges of state forest wardens.
William J. Brennan, Jr.: Is that this 45?
George Cochran Doub: Yes. Yes, sir.
William J. Brennan, Jr.: And where -- where were you reading from?
George Cochran Doub: I don't have it --
William J. Brennan, Jr.: Well, that's all right.
George Cochran Doub: -- in front of me, Your Honor, but I think it's only a page or two and I think its right on the first page. It -- so we were acting in a dual capacity in fighting these fires, both as federal officers and as state officers.
Stanley Reed: This area, I take it was covered by this.
George Cochran Doub: Yes, it was and it's alleged in the complaints that it was. Now, I might say that you will find that that agreement, that cooperative agreement provides on -- in paragraph 13, "The United States shall not be liable for any damage incident to cooperation hereunder." So the Government attempted to make it clear in its agreement with the State of Washington that it was not losing its traditional immunity. I think the only significance of that cooperative agreement is that it shows that the federal service was acting under the authority of the State of Washington and not merely as a volunteer. Another point made by the appellants is that we're not a public fireman because the fire service had many other extensive duties other than firefighting. Well, that I submit was disposed of Dalehite because the Coast Guard had many duties other than firefighting. Firefighting was actually one of the most insignificant functions of the Coast Guard, shipboard firefighting, whereas in our case, it's a primary function of the fire service. Yes, it has other duties but it's certainly far more of a major function than -- than that of the Coast Guard. So we say the quantum of effort directed to firefighting is too artificial a standard to be used for the definition of what is a public fireman. Now, that brings me to the --
William J. Brennan, Jr.: Now, Mr. Doub, I noticed in this agreement, you refer this to 13 which has the provision that the United States shall not be liable for any damage incident to cooperation hereunder. But what of Section 9, that nothing shall be understood to impair the right, the United States -- what State of Washington or any person or corporation to recover the cause of suppression in damages on the count of fires resulting from the negligent rule for unlawful act of any forest to the landowner or timber operator within the said protective units or any other person or the corporation, or to impair any other rights of similar nature under the Washington forestry laws under the federal laws or under general law.
George Cochran Doub: Well, that's right. In other words, it made it clear that it was not creating any new rights but it wasn't eliminating any existing rights that anyone might have. I think the first part of it, Your Honor, relates to a Washington statute permitting the recovery of cause in fighting fires against the private owner when he doesn't do it and the Forest Service of the State of Washington has -- state wardens have to come in and do it themselves. That's of course inapplicable. The latter part of it, we think obviously, is referring to the obligations of private property owners and not the obligations of either the State or the United States. Now, was the Government, as the property owner, under any special or common law duty under local Washington law to fight fires which might be deemed to destroy our firefighting immunity from liability? Now, I'd like to point out this difficulty of attempting to subject the United States to such a duty to fight fires under local law, which may vary from -- in each of the States. The fire service is not fighting fires because of local law. If local law makes a -- a private property owner and insurer, a guarantor, the quantum of our effort would be the same in that State, as it would be in a State where there's no liability at all. In other words, we're dealing here with a national organization operating under federal authority to preserve this great national treasure for the benefit of the people of the United States. We're not acting by a virtue of whether or not some individual state might have a firefighting law applicable to private property owners. Our position is entirely different, if the Court please. We are actually administering these enclaves of federal jurisdiction. We are -- we are applying and enforcing state and federal laws in this forest. Our -- the idea of these appellants and we're just another timber operator harvesting timber for profit as they are and subject to the same duties under state law. We say just it -- it cannot be sound and so we say immunity here. We either -- should be determine applying national basis that fire service in fighting fires should be deemed to be public fireman and entitled to immunity of such in their firefighting activities or it should not. But -- but the determination --
Stanley Reed: I don't -- I don't follow you there. I don't understand. As I understand it, the Government has made it simply liable for its negligence, according to the law of the respective states, so it various in each place. Now, so far as you are firefighters and so far as you have the responsibility to protect them both, the national and state ground. I can understand your argument that the firefighters shouldn't be liable for negligence. But if – but if the – if there happen to be state law which said that you could not burn or slice timbers during the high wind, surely, the Government would be liable --
George Cochran Doub: Now -- now, that -- that comes to -- that's on the other aspect of the case, Your Honor, whether we -- whether we permitted a fire hazard on our property. I haven't reached that point. I'm merely talking now on the first aspect of the case that is whether the immunity of public fireman should be denied the fire service as to fighting fires or negligence in fighting fires or the failure to fight fires as aggressively as some plaintiff says, we should and stood by and did nothing to stop the fire and just relied on the United States to put it out before it got to their property as these plaintiffs apparently did. I say that our -- that immunity which you must determine whether it applies or does not apply is a much more comprehensive, broader policy than having its -- it depend merely upon whether there is a state statute imposing the duty upon private landowners to fight fires vigorously, as there was in the State of Washington. Now, because we're not fighting fires because of that local -- there's a local statute somewhere and if, as I said before, we're going to fight fires in the State where there isn't any statute at all and there's no obligation on private property owners to do it, just as vigorously as we would in a State that makes the private property owner a guarantor. Well, I see my time is -- did my time expire now?
Earl Warren: Yes.
Hugo L. Black: May I ask just one question?
George Cochran Doub: Yes, sir.
Hugo L. Black: Well, I don't want to get in as another fact. If it takes long to answer, don't answer it.
George Cochran Doub: Yes, sir. I suppose.
Hugo L. Black: It -- it's your position that this exact complaint against the private landowner would show a cause of action under the laws of the State of Washington or would not?
George Cochran Doub: Your Honor, my answer to that is this that as the allegations of this complaint have been interpreted by the Court of Appeals for the Ninth Circuit as the Washington law has been interpreted by the Court of Appeals, this would not state a complaint against a private person -- I mean a valid cause of action.